
	

116 HR 3514 IH: To amend the Magnuson-Stevens Fishery Conservation and Management Act to provide fisheries disaster relief for commercial fishery failures that are due to certain duties, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 3514
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2019
			Mr. Moulton (for himself, Mr. Keating, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to provide fisheries disaster
			 relief for commercial fishery failures that are due to certain duties, and
			 for other purposes.
	
	
 1.Fisheries disaster relief for commercial fishery failures due to certain dutiesSection 312(a)(1)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)(1)(B)) is amended—
 (1)by inserting (i) before regulatory restrictions; and (2)by inserting or (ii) increases in duties on any United States seafood products (within the meaning of the term fish under section 3), or fish products, as retaliation for increases in duties imposed by the United States pursuant to section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) or section 301 of the Trade Act of 1974 (19 U.S.C. 2411), including increases in duties on seafood products pursuant to such section 301 after environment.
